DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	5
Conclusion	9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group III, claims 24-33, in the reply filed on 9/20/22 is acknowledged.


Claims 19-33 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 19, 22-25, 29, 31-33 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Duindam et al (US 2020/0054399 A1).           Regarding claim 24, Duindam discloses a method of planning a medical intervention on patient that involves intracavity probe, the method comprising: providing or accessing an imaging dataset of the patient (see 0050; image data set is associated with the composite representation. The composite representation and the image data set describe the various locations and shapes of the passageways and their connectivity. The images used to generate the composite representation may be recorded preoperatively or intra-operatively during a clinical procedure. In some embodiments, a virtual visualization system may use standard representations (i.e., not patient specific) or hybrids of a standard representation and patient specific data); 
determining an intracavity path of the intracavity probe (see 0140; a route to a target location in a patient anatomy is received. In some embodiments, the route may be determined during a planning stage of the medical procedure. The route may subsequently be transferred to a medical instrument system capable of performing the medical procure at the target location, such as medical instrument system 200); determining probe parameters (see 0081, 0084; a drive force indicator 543 and a bend indicator 544); determining a virtual field of view of the intracavity probe based on the intracavity path and the probe parameters (see 0086, fig. 5, numeral 533;  appearance of virtual distal view 533 may be altered to assist the clinician in identifying and aligning to the target location, including displaying semi-transparent passageway walls, a target indicator, an uncertainty zone, and/or a cross hair indicator); and rendering for display a virtual intracavity image based upon the imaging dataset of the patient and the virtual field of view of the intracavity probe (see 0084, fig. 5b, numeral 513, 514; a pair of global anatomical models 513 and 514 from a front perspective and a side perspective, respectively. In another example, the perspective of global anatomical models 513 and/or 514 can be rotated by the clinician using an input device such as a scroll wheel, mouse or touchscreen to drag global anatomical models 513 and/or 514 to a desired orientation).
Regarding claim 19, 22, 23, Duindam discloses A system for planning a medical intervention on patient that involves an intracavity probe, the system comprising: memory configured to store an imaging dataset of a patient; and at least one processor that, when executing program instructions stored in the memory (see fig. 1, 0154), is configured to perform the method of claim 24 (see rejection of claim 24); an imaging acquisition subsystem that is configured to acquire the imaging dataset of the patient (see 0050); a volumetric imaging modality selected from the group consisting of X-ray CT imaging, rotational angiography, MRI, SPECT, PET, three-dimensional ultrasound, and the like (see 0050).
Regarding claims 25, 29, 31-33, Duindam discloses the intracavity path is determined based on segmentation of at least one cavity structure selected from the group consisting of: esophagus, rectum, vagina, vessel, heart atrium, or heart ventricle (see 0050, 0060); the virtual field of view is determined from the probe parameters, which include a probe location and a probe orientation, wherein the probe orientation is defined by a view direction and a plane orientation (see 0086, 0041, 0101); selectively adjusting probe parameters of the intracavity probe; recalculating a virtual field of view of the probe based upon on the intracavity path and the adjusted probe parameters; and rendering for display another virtual intracavity image based upon the imaging dataset of the patient and the recalculated virtual field of view of the probe (see 0077, 0086, 0089); selectively storing data representing the virtual intracavity image and the corresponding probe parameters as part of a plan (see fig. 5b, 0068-0069); the imaging dataset of the patient is acquired using a volumetric imaging modality selected from the group consisting of X-ray CT imaging, rotational angiography, MRI, SPECT, PET, three-dimensional ultrasound, and the like (see 0050).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 20, 21, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al (US 2020/0054399 A1) in view of Harks et al (US 2019/0357987 A1).
Regarding claim 20, Duindam teaches all elements as mentioned above in claim 19.  Duindam does not teach expressly an imaging acquisition subsystem and an intracavity probe such as a TEE probe or ICE probe, the imaging acquisition subsystem being configured to acquire images from the intracavity probe.
Harks, in the same field of endeavor, teaches an imaging acquisition subsystem and an intracavity probe such as a TEE probe or ICE probe, the imaging acquisition subsystem being configured to acquire images from the intracavity probe (see 0050; images may be acquired … ICE probe).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Duindam to utilize the cited limitations as suggested by Harks.  The suggestion/motivation for doing so would have been to enhance the navigation by more accurate localization of the medical device (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Duindam, while the teaching of Harks continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 21, Duindam discloses store data representing at least one virtual intracavity image and corresponding probe parameters of the intracavity probe as part of a plan for the medical intervention; with the intracavity probe located and oriented to correspond to certain probe parameters stored as part of the plan, acquire a live intracavity image by operation of the intracavity probe; and generate a display that displays together a virtual intracavity image stored as part of the plan and the live intracavity image (see fig. 5b, 0068-0069).
Regarding claim 30, Duindam teaches all elements as mentioned above in claim 24.  Duindam does not teach expressly a TEE probe or ICE probe.
Harks, in the same field of endeavor, teaches a TEE probe or ICE probe (see 0050; ICE probe).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Duindam to utilize the cited limitations as suggested by Harks.  The suggestion/motivation for doing so would have been to enhance the navigation by more accurate localization of the medical device (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Duindam, while the teaching of Harks continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al (US 2020/0054399 A1) in view of Thienphrapa et al (US 2020/0323514 A1).
Regarding claim 26, Duindam teaches all elements as mentioned above in claim 24.  Duindam does not teach expressly the probe parameters are computed in accordance with a pre-defined set of rules for a view-type selected from a defined set of view-types.
Thienphrapa, in the same field of endeavor, teaches the probe parameters are computed in accordance with a pre-defined set of rules for a view-type selected from a defined set of view-types (see abstract).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Duindam to utilize the cited limitations as suggested by Thienphrapa.  The suggestion/motivation for doing so would have been to enhance the display capabilities by providing the view which is the closest (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Duindam, while the teaching of Thienphrapa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam et al (US 2020/0054399 A1) in view of Callas et al (US 2013/0218157 A1).
Regarding claims 27-28, Duindam teaches all elements as mentioned above in claim 24.  Duindam does not teach expressly probe parameters are determined interactively through user input; probe parameters are selected from a group consisting of: shaft insertion depth, shaft rotation, probe rotation angle, shaft bending anterior-posterior angle, shaft bending left-right angle.
Callas, in the same field of endeavor, teaches probe parameters are determined interactively through user input (see 0056); probe parameters are selected from a group consisting of: shaft insertion depth, shaft rotation, probe rotation angle, shaft bending anterior-posterior angle, shaft bending left-right angle (see 0056).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Duindam to utilize the cited limitations as suggested by Callas.  The suggestion/motivation for doing so would have been to enhance the procedural protocol and clinical outcome (see 0056).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Duindam, while the teaching of Callas continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  





Conclusion
Claims 19-33 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666